Cole, Judge:
This appeal for reappraisement has been submitted for decision on a written stipulation, filed May 4,1945, which is limited to the merchandise represented by invoice items marked “xx” in green ink and initialed “CHE,.”
The parties have agreed that the facts and circumstances relating to the item of 10 per centum commission included in the appraised value of said items are the same as those found in United States v. S. S. Kresge Co. et al., 26 C. C. P. A. 349, and that the record in that case be incorporated herein.
In the cited case, it was found that the sales to which the said item applied “were fugitive and not in the ordinary course of trade in the principal market of Germany.” Accordingly, it was held not to be a consideration in determining dutiable value.
The same conclusion is applicable here, and in the light of stipulated facts, as they are embodied in the record before me, that merchandise, such as or similar to that hereinabove referred to, was freely offered for sale at the time of exportation of the instant merchandise to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the per se unit invoice prices, plus 3){ per centum social assessments for insurance, vacation, and holiday costs, plus packing, as invoiced, and that there was no higher foreign value, I hold export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (d)), to be the proper basis for appraisement of the invoice items marked “xx” in green ink, initialed “CHR,” and that such value is the per se unit invoice values, plus “3%% Insurance, Vacation & Holiday costs,” and packing, as invoiced.
The appeal, having been abandoned as to all other merchandise, is hereby dismissed so far as it relates thereto.
Judgment will be rendered accordingly.